Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 30-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 30, Liu (US Pub. No. 2020/0112383) teaches a method of configuring a first Flex Ethernet (FlexE) node, the method comprising:
receiving first data from a second FlexE node in time slots over at least one physical layer connection, the first data including overhead identifying assignments of the time slots to one or more client flows in the first data (see paragraph [0070] “Each timeslot represents a service speed of 5G bandwidth. During transmission of 66-bit data blocks, each time 1023 data block groups (1023.times.20 data blocks) are sent out, one FlexE overhead block (which is indicated by a black block in FIG. 5) is inserted. After one overhead block is inserted, data blocks continue being transmitted”; see also paragraph [0079] “In step 1.1, the number of timeslots of the physical layer is determined in the overhead frame structure of the FlexE protocol”).
Gareau et al (US Pub. No. 2017/0005742) teaches FlexE switching system comprising FlexE includes a FlexE group, one or more FlexE clients, and a FlexE shim. The FlexE group refers to a group including 1 to n bonded Ethernet PHYs. The FlexE group 12 can include one or more bonded 100GBASE-R PHYs as well as including other rates, including new, higher rates once those standards are complete for supporting variety of Ethernet MAC rates (see paragraphs [0036, 0038]).
However, none of the prior art cited alone or in combination provides the motivation to teach:
assigning time slots for transmission of second data to the second FlexE node based on the assignments of time slots in which the first data is received.

	Regarding claim 41, Liu (US Pub. No. 2020/0112383) teaches an apparatus for configuring a first Flex Ethernet (FlexE) node, the apparatus comprising:
processing circuitry (see paragraph [0115, 0116]), and
a memory storing executable instructions that, when executed by the processing circuitry (see paragraph [0098, 0133, and 0157]), cause the apparatus to:
receive first data from a second FlexE node in time slots over at least one physical layer connection, the first data including overhead identifying assignments of the time slots to one or more client flows in the first data (see paragraph [0070] “Each timeslot represents a service speed of 5G bandwidth. During transmission of 66-bit data blocks, each time 1023 data block groups (1023.times.20 data blocks) are sent out, one FlexE overhead block (which is indicated by a black block in FIG. 5) is inserted. After one overhead block is inserted, data blocks continue being transmitted”; see also paragraph [0079] “In step 1.1, the number of timeslots of the physical layer is determined in the overhead frame structure of the FlexE protocol”).
Gareau et al (US Pub. No. 2017/0005742) teaches FlexE switching system comprising FlexE includes a FlexE group, one or more FlexE clients, and a FlexE shim. The FlexE group refers to a group including 1 to n bonded Ethernet PHYs. The FlexE group 12 can include one or more bonded 100GBASE-R PHYs as well as including other rates, including new, higher rates once those standards are complete for supporting variety of Ethernet MAC rates (see paragraphs [0036, 0038]).
However, none of the prior art cited alone or in combination provides the motivation to teach:
assign time slots for transmission of second data to the second FlexE node based on the assignments of time slots in which the first data is received.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mei et al (US Pub. No. 2020/0067827) is cited to teach a FlexE OH frame transmitted on each link includes fields such as a FlexE group number, a PHY map, a PHY number, a timeslot allocation table ( Calendar) A, and a calendar B. The FlexE group number is used to indicate a number of a FlexE group to which the link belongs (see paragraph [0066]).
Zhou et al (US Pub. No. 2019/0342022) is cited to teach insertion of time slot information in the overhead signal (see Figs. 9 and 10).
Gareau et al (US Pub. No. 2017/0093757) is cited to teach FlexE Shim comprising transmission of timestamp point of reference in FlexE overhead.
Gareau et al (US Pub. No. 2017/0005901) is cited to teach FlexE client service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637